DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to claim 16 have obviated the rejection under 35 USC 112(d) and the rejection is hereby withdrawn.
Applicant's arguments filed 02/19/21 have been fully considered but they are not persuasive.
At page 6 of the remarks, Applicant suggests that because coating layer 94 of Brzek is intended to “seal” (Brzek’s description) the exterior surface of the porous media 60, it cannot be considered “porous.”  However, as pointed out by Applicant in the same paragraph, coating layer 94 may be considered to be “porous” because of passages 96 which allow cooling air to travel through the layer.  Applicant points to para, 55, ll. 15-18 to support the conclusion that the sealing function of the layer runs contradictory to the porous nature of the coating.  However, at lines 6-7 of the same paragraph, Bezek’s states that “Such treating [with a TBC bond coat 94] may seal the exterior surface 66” (emphasis added).  This is but one optional feature discussed by Brzek in paragraph 55, one of the other being, “One or more cooling passages 96 may be formed through the coating layer 94.”  So, while Brzek does contemplate sealing the outer surface of porous medium 60, it also contemplates providing passages, i.e. pores, through which air may pass through the coating layer.
Applicant continues at page 6 of the amendment to point out that claim 11 has been amended to include the term “porous material” in reference to the outer porous part (corresponding to Brzek’s coating layer 94 in the previous rejection).  However, upon consideration and research, the term “porous material” does not appear to be defined within the disclosure as originally filed, nor does it 
The plain meaning of the term ”porous” is given as:
possessing or full of pores (“pore” being defined as: “a minute opening” from the same source), or
permeable to fluids
Therefore, because coating layer 94 of Brzek is made of a material and contains pores (in the form of passages 96) which allow the passage of fluid (see Brzek para. 52), it is a porous material.
Applicant continues at page 6 to suggest, with regards to claim 12, that Fig. 9 is not given a specific location on the airfoil of Brzek and therefore cannot be considered to show the trailing edge area.  However, Brzek at para. 44 states that the areas of increased permeability, i.e. increased porosity, are located at the trailing edge of the airfoil.
Applicant also suggests that there is no difference in the thickness of coating layer 94, however, as show in annotated Fig. 9 below, the coating thickness at a passage 96 is zero.  The coating thickness surrounding the passage is non-zero.  Therefore, the thickness surrounding the passage, on all sides, including the on the upstream side, is thicker than the thickness at the passage.
Addressing the amendment to claim 12 Applicant suggests that the claim is defined over Brzek because of the newly added limitation, “wherein the outer porous part has an outer surface that is not perforated.”  However, despite Applicant’s citation of Fig. 17 and para. 58 of the specification, there appears to be no support for this new limitation, making it new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 12 adds the limitation, “wherein the outer porous part has an outer surface that is not perforated.”  This term is interpreted as a negative limitation, i.e. defining the invention by what it is not.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The disclosure as originally filed does not discuss this feature either explicitly or implicitly.  The mere absence of a positive recitation is not basis for an exclusion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG-Pub. No. 2014/0321994 to Brzek et al.
Regarding independent claims 11 and 16, Brzek teaches a gas turbine (para. 2) comprising a gas turbine blade (30, para. 33), comprising: an airfoil having a trailing edge (48), a porous part (62, including surface 94, Fig. 9) which constitutes at least a trailing edge portion of an airfoil part (Fig. 8) and through which a cooling gas is passable (para. 55), wherein the porous part is configured such that the cooling gas inside the airfoil part flows out through the porous part from a trailing edge of the airfoil part (Fig. 9, para. 55), and wherein the porous part includes: an outer porous part (94) formed of a porous material (due to the presence of passages 96); and an inner porous part (62) covered with the outer porous part (Fig. 9, para. 55), the inner porous part having a higher porosity rate than the outer porous part (see para. 55 wherein coating 94 is described as “sealing” porous layer 62, i.e. having lower porosity, while also featuring passages, or pores, 96, which are shown in Fig. 5 as being less densely packed than the pores of layer 62).
Regarding dependent claims 12-16, Brzek teaches the gas turbine blade according to claim 11 (as set forth above), 
wherein the outer porous part at an upstream side of the trailing edge portion is thicker than the outer porous part at a downstream side of the trailing edge portion (as shown in Fig. 8 and 9 wherein coating 94 features cooling passages 96 which reduce the coating thickness to zero which is less thick than areas where cooling passages are not formed, see annotated figure below) and wherein the outer porous part has an outer surface that is not perforated (as discussed at para. 52 wherein there is disclosed an embodiment with only one cooling passage which would leave the coating 94 with at least one surface without perforation) (claim 12),
further comprising a body part (32) covered with the outer porous part (Fig. 9) (claim 13),
wherein the body part includes an internal space (52) supplied with a cooling gas (para. 35) (claim 14),
wherein the body part includes a cooling gas supply hole (88) provided at a downstream end of the body part for fluidically connecting the internal space and the inner porous part (Fig. 9, para. 54) (claim 15), and
wherein the entire trailing edge portion of the airfoil is formed by the outer porous part and the inner porous part (Fig. 8) (claim 16).  Regarding claim 16, the language “formed by” is not interpreted as being closed ended, i.e. it does not prohibit additional structures in addition to those listed.  Therefore, because the trailing edge of Brzek’s airfoil is formed by both inner and outer porous parts as well as shell 36, it meets the claim limitations.

    PNG
    media_image1.png
    393
    472
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745